DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed March 28, 2022, is entered.  Applicant amended claims 1, 4, 8 and 13.  No new matter is entered.  Claims 1, 4, 5, 8 and 10-20 are pending before the Office for review.  Claims 3, 7 and 9 remain withdrawn in response to a restriction requirement.
(2)
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 7 and 9, which are directed to species that is non-elected without traverse.  Accordingly, claims 3, 7 and 9 are cancelled.
(3)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Vines, Ph. D., J.D. on June 28th, 2022.
The application has been amended as follows:
IN THE CLAIMS:
1.	A condensed cyclic compound represented by Formula 1:
Formula 1

    PNG
    media_image1.png
    461
    414
    media_image1.png
    Greyscale

wherein Ar1 in Formula 1 is selected from a group

    PNG
    media_image2.png
    228
    298
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    238
    282
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    221
    332
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    216
    285
    media_image5.png
    Greyscale
,
wherein, in Formula



X4 is C(R37)(R38), or Si(R37)(R38), 



    PNG
    media_image6.png
    487
    772
    media_image6.png
    Greyscale

wherein 






R3 to R8, R11 to R15, R17, R22, R24 R25, R37 and R38
hydrogen, deuterium, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a pyridinyl group, a pyrimidinyl group, a pyrazinyl group, a pyridazinyl group, a triazinyl group, and a dibenzosilolyl group;
a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from deuterium and a cyano group; and
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl         group, a pyridinyl group, a pyrimidinyl group, a pyrazinyl group, a pyridazinyl group, a triazinyl group, and a dibenzosilolyl group, each substituted with at least one of deuterium, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl         group, a naphthyl group, a fluorenyl group, a pyridinyl group, a pyrimidinyl group, a pyrazinyl   group, a pyridazinyl group, a triazinyl group, and a dibenzosilolyl group;
R1 and R2 in Formula 1 and R23 in Formula 2A-4 are each independently:
hydrogen, deuterium, a cyano group, a C1-C20 alkoxy group, a biphenyl group, a              terphenyl group, a naphthyl group, a fluorenyl group, a pyridinyl group, a pyrimidinyl group, a   pyrazinyl group, a pyridazinyl group, a triazinyl group, , and a dibenzosilolyl group;
a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from deuterium and a cyano group; and
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl         group, a pyridinyl group, a pyrimidinyl group, a pyrazinyl group, a pyridazinyl group, a triazinyl group, and a dibenzosilolyl group, each substituted with at least one of deuterium, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl         group, a naphthyl group, a fluorenyl group, a pyridinyl group, a pyrimidinyl group, a pyrazinyl   group, a pyridazinyl group, a triazinyl group, , and a dibenzosilolyl group;
wherein at least one of R1 and R2 in Formula 1 is a cyano group,

* indicates a binding site to an adjacent atom.

3.	(Cancelled).
4.	The condensed cyclic compound of claim 1, wherein 
R1 to R8, R11 to R15, R17, R22 to R25, R37 and R38
hydrogen, deuterium, a cyano group, a C1-C20 alkyl group, a phenyl group, a biphenyl    group, a terphenyl group, a fluorenyl group, 
a C1-C20 alkyl group substituted with at least one of deuterium and a cyano group; and
a phenyl group, a biphenyl group, a terphenyl group, a fluorenyl group, 1-C20 alkyl group, a phenyl group, a biphenyl group, a terphenyl group, a fluorenyl group, 

5.	The condensed cyclic compound of claim 1, wherein R1 to R8, R11 to R15, R17, R22 to R25, R37 and R38

    PNG
    media_image7.png
    1007
    1430
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    450
    1430
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    883
    1430
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    777
    1472
    media_image10.png
    Greyscale
,
wherein * in Formulae 4-1 to 4-29 indicates a binding site to an adjacent atom.

7.	(Cancelled).
8.	The condensed cyclic compound of claim 1, wherein 



17 in Formula 2A-4 is

    PNG
    media_image7.png
    1007
    1430
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    450
    1430
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    883
    1430
    media_image9.png
    Greyscale


    PNG
    media_image11.png
    756
    1432
    media_image11.png
    Greyscale
,
wherein, in Formula 4-1 to 4-29, * indicates a binding site to an adjacent atom.

9.	(Cancelled).
10.	The condensed cyclic compound of claim 1, wherein the number of cyano groups in -4
13.	(Cancelled).
(4)
Allowable Subject Matter
Claims 1, 4, 5, 8, 10-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The prior art of record, individually or in combination, fails to teach or fairly suggest a condensed cyclic compound meeting the cumulative requirements of Formula 1, as defined in the claimed invention.  More specifically, Applicant’s amendment to the claimed invention is sufficient to define the compound of Formula 1 so as to differentiate it from the compounds taught by in prior art, as cited in previous rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759